             Case 3:20-cr-00044-MPS Document 1-1 Filed 03/03/20 Page 1 of 6

                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT                                                        MAR 3 £020 AM9:'10
                                                                             FILE'n-uqc-CT -f•1tWJ·W 1L i



COUNTY OF HARTFORD                                             March 2, 2020

                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

                Your affiant, Gregory J. Macksoud, being duly sworn, depose and state as follows:

        1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), and have been since April of 2015. As such, I am a law enforcement officer of

the United States within the meaning of Section 2510(7) of Title 18 of the United States Code; that

is, an officer empowered by law to conduct investigations of, and make arrests for, offenses

enumerated in Section 2516 of Title 18. I attended the ATF's Special Agent Basic Training

Academy located in Glynco0, Georgia, for a combined period of 15 weeks. Prior to that, I was a

Special Agent with the Drug Enforcement Administration ("DEA") in the Western District of

Texas for approximately three and a half years. I have undergone various law enforcement

training, including firearms training, training relative to conducting drug and firearm

investigations, training on the execution of search and seizure warrants, training on investigative

techniques, which include the collection and analysis of data obtained from search warrants. I

have received specialized training in firearms identification and the investigation of firearms-related

offenses. I have participated in investigations involving individuals who unlawfully possess

firearms, of individuals illegally trafficking and selling firearms, and of individuals distributing

illegal drugs. I have coordinated the controlled purchases of illegal firearms and drugs utilizing

confidential sources, cooperating witnesses and undercover law enforcement officers. I have

written, obtained and coordinated the execution of search and arrest warrants pertaining to

individuals involved in the illegal possession and distribution of firearms and drugs. I have

                                                  -1-
             Case 3:20-cr-00044-MPS Document 1-1 Filed 03/03/20 Page 2 of 6

conducted electronic and physical surveillance of individuals involved in illegal drug and firearm

distribution, analyzed records documenting the purchase and sale of firearms and illegal drugs and

provided testimony, in both Grand Jury proceedings and District Court proceedings. I have also

spoken with informants and subjects, as well as local, state and federal law enforcement officers,

regarding the manner in which individuals obtain, finance, store, manufacture, transport, and

distribute their illegal firearms and drugs. In addition, I have been involved in the investigation of

gangs, including gangs with an international, national and/or local presence.

       2.       The information contained in this affidavit is from my personal knowledge, as well

as from information provided to your affiant by other law enforcement officers and/or witnesses

including those listed herein. Due to the fact that the affidavit is being made to establish probable

cause, your affiant has not listed each item and every fact known regarding the investigation.

       3.       Your affiant submits this affidavit in support of an application for a criminal

complaint and arrest warrant for Daniel SCOTT, DOB 03/07/88, for violating Title 18, United States

Code, Section 875(c).

                                            Investigation

       4.       On Monday, March 2, 2020, an ATF Special Agent Daniel Prather spoke to an

individual whose identity is known to me with the initials K.P. of the Bronx, NY. K.P. relayed that

she had been receiving threatening calls, voicemails and text messages from Daniel SCOTT. K.P.

stated that she had met SCOTT approximately six months prior in a bar in New York City. She

further explained that she had maintained a friendship with SCOTT, who she knew lived

somewhere in Connecticut, and regularly communicated with him via phone and text. She stated

that during that six-month period he had traveled to New York to visit her on three or four

occasions.

       5.       K.P. relayed that on the evening of Saturday, February 29, at approximately 1800

hours, she relayed to SCOTT over the phone that she was not interested in having a romantic

                                                -2-
            Case 3:20-cr-00044-MPS Document 1-1 Filed 03/03/20 Page 3 of 6

relationship with him. K.P. stated that at that time, SCOTT became upset with her. K.P. stated that

she indicated to SCOTT that she no longer wanted to communicate with SCOTT at which point he

began calling and texting her nonstop. K.P. stated that she then blocked his phone number from her

phone. K.P. stated that SCOTT continued to contact her by contacting her with his number blocked

or using other phone numbers. K.P. stated that from Saturday evening through Sunday evening, at

which time she changed her number, she had received approximately 300 calls that she believed

were from SCOTT and seventeen voicemails.

       6.      On March 2, 2020, K.P. forwarded the text messages and voicemails to the ATF.

Among the messages that K.P. received over text was the following:

            a. "Shit went from Nigga bye I ain't use ya card to now u scared lmfao ... Bitch I'm not

               one these new niggaas ima make u a believer ... Lemme see u tomorrow (emoji) ... Cuz

               I already kno tha outcome ... Monday ... One them Guna try n play super man ... N das

               wen dat stick guna start hittin (emoji)"

            b. "I wish u was a nigga so I cud kill u bitch ... Nun guna open ya phone in front t men

               show me wat nigga u dealing wit so we cud slide on him ... Or ima have sisters slide

               on u hoe ... U pick ... Not playing."

            c. "I see [K] Monday guna b ya worst day of ya life ... N if u not there I'll come back

               every day ... Til u quit bitch .. .Ima embarrass tf outta u ... An tell ya co workers don't

               try n b Superman ... Cuz I'll shoot tha whole gym up an end all of us bitch .. .I'm

               Really boutta get on sum street shit bitch u got me hot. ... Oooohhhhg I can't wait ... U

               2 pretty to b a bird bitch smh ... U disgust me fr ... U disgust me fr ... "

            d. "Bitch u must of lost ur mind ... They guna kill u bro ... N I'm On my way out there

               hoe ... U better j us leave nyc forever bro ... Cuz it's up ... We guna go all tha way wit

               this   shit ... Bitch   send me    ya nigga       addy ... Now hoe ... Way ... Let's   talk

               now ... Cmon ... Hello."


                                                   -3-
          Case 3:20-cr-00044-MPS Document 1-1 Filed 03/03/20 Page 4 of 6

           e. "Lol u got me fuck up .. .I was being nice to u cuz I really liked ya hoe ass lol..But

                now..Ima treat u like we in da street...Streetes ... Dusty ... Las nigga who took from me

                ain't even on this earth anyomore" 1•

           f.   "Bitch u can't escape me ima Make u hate me hop I got a thousand pones laying

                around my house u fake ass city girl (emojis) u better giv ya nigga up or I promis my

                sisters guna cut ya fuckin fact f u p bitch they no where u live I gave em ya address

                dumb bitch fake ass finessing hoe jus hadda whole talk wit ya fird ass bout giving u

                wateva any hoe ass sat there like ok whole Time u already done used my car multiple

                times an u though I ain't kno wen I did u a wild bith an ima show wat happens to wild

                bitches wen they get caught I sugges u give ya nigga up or that nigga dick u sucking

                cuz bith u don't want my little sister on ya ass bro fr"

       7. Among the voicemails were the following:

           a. "Yo that's word to my little cousin's grave. On Monday I'm gonna hurt you bitch. I

                don't care about no cops. I don't give a fuck who in that gym2 . Bitch; when I see you

                on Monday, I'm gonna hurt your stupid ass big headed bitch".

           b. "Yo, I'm telling you bro, I'm really just (unintelligible) because I'm mad and I want

                to know how serious I am, like, this ain't a game. I'm pulling up Monday and it's

                about to go down my nigga. You gonna show me, you gonna give me ya phone, you




1
  K.P. reported that SCOTT had used his credit card on her Uber account and that she and her
sister had taken Uber rides when SCOTT was not present. SCOTT had been aware of these
charges and had asked her to remove the card from her account. She believed that matter had been
resolved before he became upset with her. It should be noted that SCOTT is a suspect in a
homicide that had occurred in New London, CT. The investigation indicated that SCOTT had
been involved in the murder of an associate that had stolen drug proceeds from him. SCOTT is
aware of that investigation.
2
  K.P. is employed by a gymnasium in the Bronx, NY.
                                                  -4-
             Case 3:20-cr-00044-MPS Document 1-1 Filed 03/03/20 Page 5 of 6

                gonna open that shit and you gonna point that nigga out3 . I, I need to get violent with

                somebody. I mean, I sweat to God bitch, I'm about to ruin your life".

       8.       K.P. stated that she did not know SCOTT well but knew that his birthday was in

March and that he was on federal supervised release. She stated that SCOTT told her that he had

been in federal prison but never relayed why he had been arrested. She stated that he told her he was

about to be removed from supervised release. She stated that she had listened to all of the voicemails

and the voice she heard was the one she knew as Daniel SCOTT. She also forwarded to the ATF the

photo of the person whom she knew as Daniel SCOTT. An agent of the ATF who had previously

interacted with SCOTT recognized the person in the photo as Daniel SCOTT, DOB 03/07/88.

       9.       Daniel SCOTT is currently on federal supervised release for possession with intent

to distribute heroin in the matter United States v. Daniel Scott, 3:14cr136(JBA). Daniel Scott also

has prior 2009 federal felony conviction for possession with intent to distribute crack cocaine.

       10.      Threats were interstate, as Daniel SCOTT's last known address was listed m

Norwich, CT. K.P. currently lives in Bronx, NY. Moreover, Daniel SCOTT did not have permission

to leave the State of Connecticut, according to the U.S. Probation Office.

       11.      On the afternoon of March 2, 2020, Daniel SCOTT showed up at the work address

for K.P., who promptly contacted local police. SCOTT was arrested by the New York Police

Department in connection with domestic violence charges.

                                             Conclusion

       12.      Based upon the above articulated facts, your affiant submits that there is probable

cause to believe that Daniel SCOTT has committed the offense of Title 18, United States Code,

Section 875(c) (interstate threats). Your affiant respectfully requests the issuance of the requested

criminal complaint and arrest warrant.



3
 K.P. relayed that SCOTT was under the impression that she was dating another male but that was
not the case.
                                                 -5-
         Case 3:20-cr-00044-MPS Document 1-1 Filed 03/03/20 Page 6 of 6




       13.    Pursuant to 28 U.S.C. § 1746(2), I declare that the foregoing is true and correct to the

best of my knowledge and belief.



Executed on March 2, 2020                            ~;-~~
                                                        Special Agent, A TF



Date/Time:    '3 / z../v,7,,0 ._t- S; yr,_,..·    /s/ Robert A. Richardson
                   •
                                                 Robert A. Richardson
                                                 United States Magistrate Judge




                                                  -6-
